Title: To George Washington from Major General Horatio Gates, 2 September 1778
From: Gates, Horatio
To: Washington, George


          
            [White Plains] 2d Sept. 1778
          
          Question the First.
          Whether any, or what Operations can now be undertaken?
          Answer.
          Want of certain intelligence of The Enemys motions, & designs; of their present
            Strength, and Numbers, at the posts, Stations, & Territorys, they possess; want
            of exact information of the State of the Army under Gen: Sullivan; want of Knowledge of
            what Magazine of Flour, is, or can be provided in the Eastern States; Obliges me to
            Confess myself, intirely at a Loss what to Determine upon the above Question; for
            without Sufficient light in These particulars, there is no Deciding upon so important a
            point.
          Question the Second.
          Shall the Army, or any part Thereof, move Eastward?
          I apprehend this intirely depends upon the movements, & Detachments, The Enemy
            have made, or are about to make; These being known, and most of the Intelligence in My
            answer to the first Question Obtain’d, a possitive, & Determinate reply, might
            be given to the Second Question.
          Third Question.
          In case the Main Body of the Army moves Eastward, what Force is to be left for the
            Defence of this Country, & The passes in the Highlands?
          Answer.
          Here again I am at a Loss for intelligence; and can only in General Answer; That an
            Equal Number of Continental Troops, to Those the Enemy leave in Garrison at Their posts
            upon, & near York Island; Staaten Island; & the West End of Long Island;
            should be left, for the purposes recited in the Third Question.
          Fourth Question.
          Can any Attempt be made upon New York?
          It was Unanimously Decided by a very Full Council of War, held at Wrights Mills in
            July; that an Attempt upon New York, with the whole  of Our Force was
              improper. Circumstances may be so altered, Since the holding that Council; as to make the Attempt immediately
            necessary; a Desperate Disease, must have a Desperate Remedy; The State of Our Currency;
            The State of Our Army; The Difficulty to recruit it next Campaign, & Furnish
            properly, every Sort of Magazine; may Oblige us to risque Our Fortunes upon the Events
            of This Summer; all which must be Submitted to The Wisdom of Congress, & Your
            Excellency.
          
            Horatio Gates Major General
          
        